Citation Nr: 0403444	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-15 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953.

This matter comes before the Board of Veterans' Appeals from 
a June 2002 rating decision from the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran testified before the undersigned Veterans Law 
Judge at an October 2003 Travel Board hearing, held in 
Pittsburgh, Pennsylvania.  A transcript of the hearing is of 
record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.

A review of the claims file reveals that the veteran received 
various correspondences from VA pertaining to his claim.  The 
RO sent the veteran a letter explaining VCAA and the risk 
factors associated with Hepatitis C in May 2002.  The veteran 
was notified of the RO's denial of service connection 
benefits in a June 2002 rating decision.  Subsequent to a 
timely notice of disagreement (NOD), a statement of the case 
(SOC) was issued and the veteran perfected his appeal. 

The Board notes that the veteran received various 
correspondences from VA, pertaining to VCAA.  Although VA has 
notified the veteran of their duty to assist the veteran in 
substantiating his claim, further development is required in 
order for VA to completely fulfill their duty to assist the 
veteran in substantiating his claim.  

During the hearing, the veteran testified that he was 
diagnosed with Hepatitis C while hospitalized for a carpel 
tunnel operation at Hamot Medical Center in Erie, 
Pennsylvania.  Those medical records are of record.  

Service medical records reflect that the veteran was treated 
for herpes simplex in June 1951.  

It appears that the veteran has never been scheduled for VA 
examination of his currently diagnosed Hepatitis C infection.  
Although the post service medical records indicate a current 
diagnosis of a Hepatitis C infection, it does not otherwise 
contain a competent medical opinion as to the etiology of the 
condition.  

Given the nature of this case, the Board believes that a 
medical examination and opinion is necessary in order to 
clarify the nature and etiology of the veteran's currently 
diagnosed Hepatitis C infection, to include whether such 
condition is causally related to his military service, or any 
incident therein.  As the medical evidence of record is not 
sufficient at the present time to make an equitable decision 
on this claim, further development for such an examination is 
warranted. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2003).  

Additionally, information regarding any workmen's 
compensation claims filed based on the veteran's claimed back 
disability would be of benefit in this case.  If the veteran 
is receiving social security benefits, evidence of an award 
by the Social Security Administration should be obtained by 
the RO.

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim of service connection for the 
currently diagnosed Hepatitis C infection 
under consideration.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him, and who is currently 
treating him, for his currently diagnosed 
Hepatitis C infection.  After securing 
the necessary releases, the RO should 
obtain copies of those records for 
association with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

3.  The veteran should be requested to 
provide the names and addresses of all 
former employers since the time of his 
separation from service.  When those 
names are provided, the companies should 
be contacted by the RO and requested to 
provide information regarding any 
workmen's compensation claims filed 
against those companies by the veteran.  
The veteran should be requested to sign 
the appropriate releases allowing VA to 
obtain this information.  If necessary, 
after the requested information is 
received, the RO should contact the 
appropriate state agency to obtain any 
additional documentation necessary to 
adjudicate this claim.  Any information 
received should be associated with the 
claims folder.

4.  After the above developments have 
been completed, the veteran should be 
scheduled for VA examination for the 
purpose of obtaining an opinion as to the 
etiology of his currently diagnosed 
Hepatitis C infection.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to a 
specialist in infectious diseases for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current Hepatitis C infection is 
causally related to the veteran's 
military service or any incident therein.  
The examiner should indicate whether it 
is at least as likely as not that the 
herpes simplex diagnosed in service cause 
or contribute to the onset of hepatitis 
C.  The examiner must provide a rationale 
for the opinion expressed.  If an opinion 
cannot be provided without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




